Case 4:20-¢y,00Q2 6 JATGER » Document 1. ,.Filed 01/21/20 Page 1 of 4

 

 

BY POLK COUNTY 1985 NE 515 PL, Des Moines, 1A 50313-2517
R . A A ' +t oZ

PNle Corty Tail

1985 NE Siet Pl

 

Des Mones TA 50513 ~25!7

OWITED svaTeS DEIRicT COURT FOR THE
SOUTHERN DISTRICT oF towA

Cody Ray Levcke CASE NO:

AkA g | nr

yS. Plank EE usc. 42 E \4¢3

Sohn Saccone Ctvil achreny foc depewation
Jak Livincston Ff Rehts
Frank Severino
(Curent one) Forme
Pak Coonky Berney
wn thee afFictal ond
pecow! capaci!)
owe bbe aCe ae
GA, Planhfl heachy Piles Hug comple. yt Copimenciy
— ache ae ogawet wentPredl LCencladke
ey cll, Knowing lV and delihetly
interfer cath PloatSfe bos ic. humen right to
Gcceas tre, Pal k Cooly Dictact Couck.
PhnhifC attempted fo bile a petition lo be
cemoved Voom the Tou Sex Oferncder Regist
a

 

 

 

 

 

 

 
 

oe 4:20-cv-0 CFB Document1 Filed 01/21/20 Page 2of4
hawevecde beads alan axk Seysrino
ac bee
T AZ { hn
och ~ Vlant wt

SOmMS of Morey bev suct ond traleline, to Tour
Baan rm 204 Plankil boost another “Sut
corlnat Pred deCncarts Sacco ond Cuyingston,
Hak pod they were unterpeting, the law cel lace
codksncleder\ Hin ‘pc whiges aac yamine clavee"” of

he fh ditto. @

44 ¥

Aacin acct some of worey wore spent assecting,
Dlantifts cic} to being c sottin Polke County
DeCendente ee not dod mmmunihy becute they

sewuce_an aot to uphold He® Speivleges cad tmmyntles
chun” Grd everone desecvers a6ces® bo the coart

 

 

‘ access bo t
haxe as co basic hones a
lherekace, Plante Drays nck mS Cost unt
net cSe. bh€C
H. co. SOM of $e

his baete bomen aght, ark Ponti ve clamages

bo ponigh defendants, ond, iscoucse the vseor
\neic power bo wtehe fe wit Occess bo Courts
LA the Chute. Amounts ne. ct Has time

 

 

Lc lin wl com,
thelly S domitted CATA —
Ol- 1G- LO Coby RAY LEVEE

 

ALA CODY RAY MEVERS
Case 4:20-Cv 000A Sid Adi GR epocument yl oagiled 01/21/20 Page 3 of 4

BY POLK COUNTY 1985 NE 515" PL., Des Moines, LA 50313-2517

Tro: Cleck of Couck
Enclosed Plecse Linel an getcmed cd 420 copies

of ty

 

ae putevarct to UL BE 2/462

Gtcambth. Pol ke. Cxttndy ee office.
Diese (1 le Wie aasinal curcl GSS lan it to
a Sudee Yor die positon, ak redach the two

Copies by
debrdints

o for chetcibetion 45 the named

 

Thank ta,
Cacl y Kay Lunt
Akh. Cody Ray Mayes

 

 

 

 

 

 

 

 

 
     

—=

Leucks Cody WAL3 | —
Polk County Jail Hasler
1985 NE 51st Place

$000.552

Des Moines, [A 50313-2517

ZIP 50309
Later ee 011612651299

Clerk of Court
123 E Walnut Street

CLEARED BY U.S.M.S. KE Des Moines, |A 50309

SO030982080 COB2 odgdtedpedens gpeggeyedggatd fel yaad MM gbeqeage ggneadd eye tpe

 
